DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (US 2014/0142527) in view of Patel et al. (US 7,498,282), Thomas et al. (US 2009/0325440) and Eschenbacher et al. (US 2016/0168345). 
Regarding claim 1, Hughes teaches a non-woven composite having latent elasticity (Pg. 1, Paragraph [0004]). The composite includes an elastic film having a base layer (“a second layer”) and two skin layers (“first and third layers”) (Pg. 2, Paragraph [0024]). The base layer may be formed from primarily elastic polymers in combination with other materials (Pg. 3, Paragraphs [0026]-[0030]). The base layer comprises from 65% to 100% of the elastic polymers (Pg. 3, Paragraph [0026]). The skin layers are formed from combinations of propylene with alpha-olefins in combination with other polymers (Pgs. 4-5, Paragraphs [0034]-[00042]). The propylene/alpha-olefins comprise 40% to 99% of the skin layers (Pg. 5, Paragraph [0040]). The composites are utilized in articles to be worn by users including diapers and garments (Pg. 1, Paragraph [0001]). 
Hughes is silent with respect to the elastic polymer of the base layer being an ethylene/alpha-olefin polymer.
Patel teaches laminated films which comprise a low crystallinity layer and a high crystallinity layer (Col. 1, Lines 16-18). The films are typically used in the fields including personal care products (Col. 1, Lines 39-48). The low crystallinity layer may include elastic polymers such as ethylene/alpha-olefin block copolymers (Col. 2, Lines 52-54; Col. 5, Lines 40-41). The ethylene/alpha-olefin polymers are further characterized by having an elastic recovery (Col. 8, Lines 54-60). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the base layer of Hughes formed from the elastic polymers such that the elastic polymer is the ethylene/alpha-olefin polymer of Patel who additionally teaches the use of elastic polymers for use in personal care articles including diapers and other garments. 
Hughes is additionally silent with respect to the base layer further comprising 0.5-30 wt% of a polystyrene and the skin layers comprising 10-50 wt% of the polystyrene.
Thomas teaches film laminates for use in personal care items (Pg. 1, Paragraphs [0001]-[0002], [0005]). The films are formed from an elastomeric block copolymer, such as polyolefins, in an amount ranging from 51% to 95% and a styrenic polymer ranging from 1% to 25% (Pg. 1, Paragraph [0005]; Pg. 2, Paragraph [0019]). The films provide desirable characteristics for forming elastic parts of personal care products (Pg. 1, Paragraph [0010]).
Eschenbacher teaches elastomeric compositions including olefin polymers and styrenic block copolymers (Pg. 1, Paragraph [0001]). The compositions are used to form a film which may include skin layers comprising polypropylenes and high impact polystyrenes (Pg. 1, Paragraph [0008]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the base layer of Hughes such that they include a styrenic polymer in a range of 1% to 25% in order to provide desirable characteristics for elastic parts of personal care products as taught by Thomas. It additionally would have been obvious to include the 1% to 25% of the styrenic polymer in the skin layers of Hughes such that Eschenbacher teaches the combination of polypropylene with high impact polystyrene in skin layers as well. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claims 2-4, Hughes teaches the composites as discussed above with respect to claim 1. Hughes further teaches each skin layer comprises from 0.5 to 15 wt% of the films and the base layer comprises 85 to 99.5 wt% of the films (Pg. 3, Paragraph [0024]). 
Regarding claim 6, Hughes teaches the composites as discussed above with respect to claim 1. Thomas further teaches the styrenic polymers as being high impact polystyrenes (Pg. 2, Paragraph [0026]). 
Regarding claims 7-9, Hughes teaches the composites as discussed above with respect to claim 1. Hughes further teaches the skin layers have thicknesses of 0.1 to 10 microns, the base layer has a thickness of 1 to 40 microns and the film has a total thickness of 1 to 100 microns (Pg. 3, Paragraph [0024]). 

Response to Arguments
Applicant’s arguments, see pages 4-5, filed 4/27/2022, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive. As indicated in the Advisory Action dated 4/11/2022, applicant argues that the amendments to claim 1 regarding the first and third layers being formed from propylene/alpha-olefin interpolymers and the second layer being formed from an ethylene/alpha-olefin interpolymer overcomes the art of Wevers. As indicated on page 2 of that Advisory Action, the examiner concedes in that this amendment overcomes the art of Wevers. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Hughes, Patel, Thomas and Eschenbacher as discussed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783